Title: To George Washington from Major General Benjamin Lincoln, 23 October 1776
From: Lincoln, Benjamin
To: Washington, George

 

Sir
[Valentine’s Hill, N.Y., 23 October 1776]

I Sent out in the morning Two parties ordered one of them to the Right of the Enemy & the other to the left & to meet in the Centre of their front each performed the part Assigned him on their meeting they joined a party of Rifle men and march[ed] in a body to the eastd of wards Tavern were soon discovered by the enemy who attempted to incir[c]le them they fell back to Wards where they posted themselves untill som of the Light Horse came a skirmish insued on that the enemy advancd with their field peices kept up a fire with them for a considerable time but did not advance within musket shot altho they were covered with a large party Capt. Rowley misses one of his men did not discove[r] any thing very material.
